 

Exhibit 10.1

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of March 15,
2017, by and among OXFORD FINANCE LLC, a Delaware limited liability company with
an office located at 133 North Fairfax Street, Alexandria, Virginia 22314
(“Oxford”), as collateral agent (in such capacity, “Collateral Agent”), the
Lenders listed on Schedule 1.1 of the Loan Agreement (as defined below) or
otherwise a party thereto from time to time including Oxford in its capacity as
a Lender (each a “Lender” and collectively, the “Lenders”), and ACURA
PHARMACEUTICALS, INC., a New York corporation with offices located at 616 N.
North Court, Suite 120, Palatine, Illinois and ACURA PHARMACEUTICAL
TECHNOLOGIES, INC., an Indiana corporation with offices locates at 16235 State
Road 17, Culver, IN 46511 (individually and collectively, jointly and severally,
“Grantor”).

 

RECITALS

 

A.           Lenders agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and among the
Collateral Agent, Lenders and Grantor dated as of December 27, 2013 (as the same
may be, and may have been, amended, modified or supplemented from time to time,
the “Loan Agreement”; capitalized terms used herein are used as defined in the
Loan Agreement). In accordance with the terms of the Loan Agreement, Grantor is
granting to Collateral Agent, for the ratable benefit of the Lenders, a security
interest in certain Copyrights, Trademarks, Patents, and Mask Works (as each
term is described below) to secure the obligations of Grantor under the Loan
Agreement.

 

B.           Grantor has already granted to Collateral Agent, for the ratable
benefit of the Lenders, a security interest in all of Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to and under all
of the Collateral (other than the Intellectual Property Collateral (as defined
herein below)).

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

To secure its obligations under the Loan Agreement, effective as of the date
hereof, Grantor hereby grants and pledges to Collateral Agent, for the ratable
benefit of the Lenders, a security interest in all of Grantor’s right, title and
interest in, to and under its intellectual property (all of which shall
collectively be called the “Intellectual Property Collateral”), including,
without limitation, the following:

 

(a)          Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

(b)          Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 



 

 

 

(c)          Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;

 

(d)          All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

(e)          Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

 

(f)          All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

 

(g)          Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(h)          All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

 

(i)          All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

 

(j)          All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

Grantor hereby represents and warrants that the Copyrights set forth on Exhibit
A, the Patents set forth on Exhibit B and the Trademarks set forth on Exhibit C
include all Copyrights, Patents and Trademarks of Grantor and its Subsidiaries
that are either registered, or for which applications for registration or grant,
as applicable, are pending, on the date hereof. Grantor hereby covenants to
provide prompt notice of (A) any material change in the composition of the
Intellectual Property, and (B) any new the Copyrights, Trademarks, Patents, or
Mask Works of Grantor or any of its Subsidiaries that are either registered or
for which an application for registration or grant is filed.

 

This security interest is granted in conjunction with the security interest
granted to Collateral Agent, for the ratable benefit of the Lenders under the
Loan Agreement, and shall become effective upon the date hereof. The rights and
remedies of Collateral Agent with respect to the security interest granted
hereby are in addition to those set forth in the Loan Agreement and the other
Loan Documents, and those which are now or hereafter available to Collateral
Agent as a matter of law or equity. Each right, power and remedy of Collateral
Agent provided for herein or in the Loan Agreement or any of the Loan Documents,
or now or hereafter existing at law or in equity shall be cumulative and
concurrent and shall be in addition to every right, power or remedy provided for
herein and the exercise by Collateral Agent of any one or more of the rights,
powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Collateral Agent, of any or all other
rights, powers or remedies.

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 



 2 

 

 

Notwithstanding the foregoing, the Liens granted by this Intellectual Property
Security Agreement are subject to any and all existing licenses, rights and
remedies granted by Grantor on or prior to the date hereof in accordance with
the provisions of the Loan Agreement, including those set forth in Exhibit E,
with respect to the Intellectual Property Collateral. Any Intellectual Property
Collateral Transferred in accordance with the provisions of the Loan Agreement
shall be deemed to have been Transferred free of Collateral Agent’s Lien (upon
consummation of the applicable Transfer in accordance with the terms of the
applicable agreement(s) between the Grantor and the party(ies) to which such
Transfer is made); provided, however, the proceeds of such Intellectual Property
Collateral shall be, and for all purposes shall be deemed to be, automatically
included in the Collateral and subject to the Lien and first priority perfected
security interest of Collateral Agent.

 

[Signature page follows.]

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 3 

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

  GRANTOR:     Address of Grantor: ACURA PHARMACEUTICALS, INC.

 

616 N. North Court, Suite 120, Palatine, Illinois 

Attn: Chief Financial Officer   By: /s/ Robert B. Jones             Title:
President & CEO

 

  GRANTOR:     Address of Grantor: ACURA PHARMACEUTICAL TECHNOLOGIES, INC.

 

16235 State Road 17, Culver, IN 46511 

Attn: Chief Financial Officer   By: /s/ Robert B. Jones             Title:
President

 

  LENDER AND COLLATERAL AGENT:     Address of Lender: OXFORD FINANCE LLC, AS
COLLATERAL AGENT AND AS LENDER

 

133 North Fairfax Street   By: /s/ Mark Davis Alexandria, Virginia 22314      
Attn: Legal Department   Title: Vice President – Finance, Secretary & Treasurer

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 4 

 

 

EXHIBIT A

 

Copyrights

  

Description  

Registration/

Application

Number

 

Registration/

Application

Date

          None        

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 5 

 

 

EXHIBIT B

 

Patents

  

Description  

Registration/

Application

Number

 

Registration/

Application

Date

Methods and compositions for deterring abuse of opioid containing dosage forms  

US 7,201,920
US 7,476,402
US 7,510,726
US 7,981,439
US 8,409,616
US 8,822,489
US 8,637,540
US 9,492,443
AU 2004294953
AU 2010200979
CA 2,547,334
IL 175863
IL 221018



[*****]
AU 2010200979
AU 2013206525
EP 04812083.6
EP 11158284.7
HK 12106471.1

 

4/10/2007
1/13/2009
3/31/2009
7/19/2011
4/2/2013
7/24/2014
1/28/2014
11/15/2016
4/1/2010
11/23/2004
8/10/2010
11/23/2004
11/23/2004



[******]
3/15/2010
11/23/2004
11/23/2004
11/23/2011
11/23/2004

Process to manufacture oxycodone   US 6,864,370   3/8/2005 Process for
manufacturing thebaine   US 6,790,959   9/14/2004 Process for manufacturing
codeine   US 6,972,332   12/6/2005 Process for manufacturing codeine   US
6,949,645   9/27/2005 Process for preparing dihydrocodeine from codeine   US
6,887,999   5/3/2005 Preparation of opioid analgesics by a one-pot process   US
6,946,556   9/20/2005 Preparation of oxycodone   US 7,071,336   7/4/2006
Preparation of a 4,5-epoxymorphinan   US 7,348,430   3/25/2008 Methods and
compositions for deterring abuse  

US 8,901,113
AU 2010300641
CA 2,775,890
EP 2,488,029
HK 13102020.5
IL 218533



US 14/552,067
[*****]
CA 2,775,890
AU 2016204065
EP 16161681.8
HK 13102020.5
IL 245734

 

12/2/[2014]
6/3/2016
6/21/2016
3/23/2016
10/14/2016
9/29/2016



11/24/2014
[******]
9/29/2010
9/29/2010
9/29/2010
9/29/2010
9/29/2010

Methods and compositions for self-regulated release of active pharmaceutical
ingredient  

US 9,101,636
US 9,320,796
CA 2,892,908
JP 5,922,851



[*****]
WO PCT/US13/72249
RU 2015124694

  8/11/2015
4/26/2016
4/12/2016
4/22/2016

[*****]
11/27/2013
6/23/2015 Methods and Compositions for Deterring Abuse   US 14/322,596
CA 2,916,973
AU 2014284333
EP 14820721.0
IL 242880
CH 201480037082.5
NZ 716482   7/2/2014
7/2/2014
7/2/2014
7/2/2014
7/2/2014
7/2/2014
7/2/2014 Methods and compositions for interfering with extraction or conversion
of a drug susceptible to abuse   US 14/734,364
CA 2,951,563
AU 2015274936
EP 15807096.1
CH 201580030318.7   6/9/2015
6/9/2015
6/9/2015
6/9/2015
6/9/2015 *****   [*****]   [*****] *****   [*****]   [*****] Pharmaceutical
Compositions for Deterring Misuse, Abuse, and Diversion   WO PCT/US2010/061331  
12/20/2010

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 6 

 

 

EXHIBIT C

 

Trademarks

  

Description  

Registration/

Application

Number

 

Registration/

Application

Date

          US- ACURA PHARMACEUTICALS   3114970   7/11/2006           US- OXAYDO  
4847742   11/3/2015           US- NEXAFED   4151083   4/24/2012           US-
IMPEDE   4289295   2/12/2013           US- AVERSION   3059542   2/14/2006      
    MEX- ACURACET   1087322   2/26/2009           MEX- IMPEDE   1130279  
11/13/2009           MEX- ACUROX   1070309   11/4/2008           MEX- AVERSION  
1182320
1087323   9/30/2010
2/26/2009           MEX- VYCAVERT   1109785   7/9/2009           CAN- OXAYDO  
1724857   5/23/2016           CAN- AVERSION   832700   9/25/2012           CAN-
ACUROX   757997   2/17/2010           CAN- VYCAVERT   825294   6/1/2012        
  EU- OXAYDO   13955935   8/19/2015

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 7 

 

 

EXHIBIT D

 

Mask Works

  

Description  

Registration/

Application

Number

 

Registration/

Application

Date

          None        

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 8 

 

 

EXHIBIT E

 

Agreements potentially transferring Intellectual Property Collateral

 

1. License, Commercialization and Option Agreement dated on or about March 15,
2017 between Mainpointe Pharmaceuticals, LLC and Acura Pharmaceuticals, Inc.
(“Acura”).     2. Collaboration and License Agreement entered into as of January
7, 2015 between Acura, Egalet US, Inc., Egalet Limited and with respect to
Section 17.21, Egalet Corporation.     3. License and Development Agreement
dated as of June 5, 2015 between the Registrant and Bayer HealthCare LLC.     4.
License Agreement dated as of October 13, 2016 between Acura and Kempharm Inc.  
  5. License and Settlement Agreement dated September 27, 2013 between Acura and
Impax Laboratories, Inc.     6. License Agreement dated September 27, 2013
between Acura and Par Pharmaceutical, Inc.     7. License and Settlement
Agreement dated May 20, 2014 between Acura and Sandoz, Inc.     8. Settlement
and Patent license Agreement between Highland Pharmaceutical LLC and Acura dated
as August 1, 2014

 



*****Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 



 9 

